                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

CHARLES JENKINS,
                                                    Case No. 6:17-cv-01300-MO
               Petitioner,
                                                    OPINION AND ORDER
      v.

BRANDON KELLY,

               Respondent.

MOSMAN, District Judge.

      Petitioner        brings   this    habeas      corpus        case        pursuant     to· 28

U.S.C.     §    2254    challenging          the    legality        of     his       state-court

convictions       for    Aggravated      Murder       and     Robbery           in    the    First

Degree.    Petitioner       concedes         that   he   filed          his     Petition      well

outside    the    applicable      one-year          statute        of     limitations, 1       but

argues     that        extraordinary         circumstances              warrant       equitable

tolling.

      Equitable tolling is available to toll the one-year statute

of   limitations        applicable      to    28    U.S.C.     §        2254    habeas      corpus

1 28 U.S.C. § 2244 allows litigants one year from the time in which their
convictions become final in which to file for federal habeas corpus relief.
Here, the parties agree that Petitioner filed his Petition for Writ of Habeas
Corpus 1,654 days after his convictions became final.


         1 - OPINION AND ORDER
i




    cases. Holland v.               Florida,           560 U.S.            631,    645     (2010). A litigant
    seeking to invoke equitable tolling must establish:                                                  ( 1)    that he

    has     been       pursuing           his        rights        diligently;           and      (2)      that        some
    extraordinary circumstance prevented him from timely filing his
    petition.          Pace        v.          DiGuglielmo,           544      U.S.       408,          418      (2005).
    Petitioner bears the burden of showing that this "extraordinary
    exclusion" should apply to him. Miranda v. Castro, 292 F.3d 1063,
    1065 (9th Cir. 2002).

            In    this        case,        Petitioner           asserts           that     he    was       unable       to
    timely file this case because:                              (1)      he has an IQ of 68, putting
    him     in    the     mildly           mentally         retarded           category          which          make    it
    difficult          for    him to understand how to                             file     a    federal          habeas
    corpus       case;       and        ( 2)    he    weighs        nearly        400     pounds         and,      thus,
    suffers        from        limited            -mobility.             While      physical            and       mental
    limitations can justify equitable tolling, they must be so severe
    that they render it impossible for a petitioner to timely file
    the case.          Bills v.          Clark,        628 F.3d 1092,               1100        (9th Cir.         2010);
    Laws v.       Lamarque,         351 F.3d 919,                  923      (9th Cir. 2003).              Petitioner

    makes    no        such     showing           here.       Indeed,         despite           the      limitations
    Petitioner mentions, he was not only able to file two state post-
    conviction cases prose, but he was also able to file this habeas
    corpus action pro se only 20 days after the conclusion of his
    second post-conviction action.
            Petitioner also argues that he received incomplete advice
    from     an        attorney           as      well        as      an     inmate        legal          assistant.
    Specifically,             he    declares             that         his     post-conviction                   attorney
    failed        to     advise           him        that      the         habeas        corpus         statute         of

             2 - OPINION AND ORDER
limitations would begin to run upon the dismissal of his first

state post-conviction action, 2 and that an inmate legal assistant

advised him to     file   a   second post-conviction action which was

ultimately deemed not to be a proper filing and,             therefore,    did

not toll the statute of limitations under 28 U.S.C.           §   2244 (d) (2).

Neither of these arguments compel equitable tolling where even

attorney negligence does not justify equitable tolling. 3 Frye v.

Hickman, 273 F.3d 1144, 1146 (9 th Cir. 2001).

      Petitioner    contends     that   while   each   of     the    barriers

described above may not individually support equitable tolling,

they do     so collectively.    Petitioner's argument       is unpersuasive

given the totality of the record. Equitable tolling is therefore

not appropriate,    and the Petition for Writ of Habeas Corpus is

untimely.

Ill
Ill
Ill
Ill
Ill
Ill
Ill
Ill
2 At the time Petitioner filed his first post-conviction action, only 115
untolled days had elapsed from the federal limitation period. Because that
post-conviction filing was proper, it tolled the one-year habeas statute of
limitations during the pendency of the action and the subsequent appeal. See
28 U.S.C. § 2244 (d) (2).

3 Moreover, any lack of legal sophistication on Petitioner's part also does
not support a request for equitable tolling. Rasberry v. Garcia, 448 F. 3d
1150, 1154 (9~ Cir. 2006).


       3 - OPINION AND ORDER
                                   CONCLUSION

       For the reasons identified above,         the Petition for Writ of

Habeas Corpus (#1) is dismissed on the basis that it is untimely.

The Court declines to issue a Certificate of Appealability on the

basis that petitioner has not made a substantial showing of the

denial     of       a   constitutional   right   pursuant   to   28    U.S. C.
§   2253 (c) (2).

       IT IS SO ORDE~l.--
       DATED this ~ d a y of May, 2019.




                                                                      Judge




         4 - OPINION AND ORDER
